DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US Pat No 3,904,119).
Re claim 1, Watkins shows a fogging sprayer nozzle (Fig. 2, 10), comprising:
a nozzle base (12) having an inner passage (20) extending along an axial extent of the nozzle base, wherein the inner passage is configured to allow a first fluid (18) to pass through the nozzle base from a proximal base aperture (at 12) in a proximal end of the nozzle base to a distal base aperture (26) in a distal end of the nozzle base, wherein the nozzle base includes a plurality of fins (16) radially extending outwardly and spiraling (col. 2, lines 13-14) along the axial extent of the nozzle base; and
an outer cap (14) having an inner chamber configured to receive and surround at least a portion of the nozzle base (12) seated therein, wherein the outer cap includes a proximal cap aperture (left end of 14) in a proximal end of the outer cap and a distal cap aperture (at 28) in a distal end of the outer cap (28), wherein the nozzle base (12) is received through the proximal cap aperture, wherein a second fluid (abstact) is configured to flow inside the inner chamber and between the plurality of fins (16) from the proximal cap aperture toward the distal cap aperture (at 28), wherein a gap is formed between a distal end (Fig. 2, 28) of the inner chamber and the distal end (at 26) of the nozzle base (12) forming a mixing area when the nozzle base (12) is fully seated within the inner chamber, wherein the distal base aperture (26) is open directly into the gap forming the mixing area where the first (18) and second fluids (abstract) initially meet and are forced to mix.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US Pat No 3,904,119) in view of Hicks (US Pat No 9,683,739 B2).
Re claim 2, Watkins discloses all aspects of the claimed invention but does not teach at least one of the plurality of fins includes a radial protrusion extending radially outwardly further than a distal portion of the respective one of at least one of the plurality of fins, wherein the radial protrusion remains outside the outer cap when the nozzle base is fully seated inside the outer cap.
However, Hicks shows a nozzle including a nozzle base (Fig. 2, 110) with a plurality of fins (Fig. 3, 142) and an outer cap (108) wherein at least one of the plurality of fins includes a radial protrusion (144) extending radially outwardly further than a distal portion of the respective one of at least one of the plurality of fins (142), wherein the radial protrusion (144) remains outside the outer cap (108) when the nozzle base (110) is fully seated inside the outer cap (108).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of fins in Watkins include a radial protrusion as taught by Hicks to engage the wall of the opening in order to assemble the nozzle (Hicks – col. 4, line 67 through col. 5, lines 1-3).
Re claim 3, Watkins as modified by Hicks show a distally facing edge of the radial protrusion engages the proximal end of the outer cap (Hicks – col. 4, line 67 through col. 5, lines 1-3).
Re claim 7, Watkins discloses all aspects of the claimed invention but does not teach a proximal portion of the plurality of fins spiral along the axial extent of the nozzle base beyond the proximal end of the outer cap in a proximal direction.
However, Hicks shows a nozzle including a nozzle base (Fig. 2, 110) with a plurality of fins (Fig. 3, 142) and an outer cap (108) wherein a proximal portion of the plurality of fins (142) spiral along the axial extent of the nozzle base (110) beyond the proximal end of the outer cap (108) in a proximal direction.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of fins spiral along beyond the proximal end of the outer cap as there are only a finite number of positions for which to begin the plurality of fins and having the plurality of fins begin before the outer cap will functional equally as well as having the plurality of fins begin inside the outer cap or at the same position as the outer cap. Further, applicant has provided no criticality for this claimed feature.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US Pat No 3,904,119) in view of Steinthorsson et al. (US Pub No 2003/0196440 A1).
Re claim 5, Watkins discloses all aspects of the claimed invention but does not teach at least one of the plurality of fins includes a greater thickness at a distal portion thereof of that a distal portion of at least one of the plurality of fins includes an airfoil-type cross-section.
However, Steinthorsson et al. show at least one of the plurality of fins (Fig. 8, 102b) includes a greater thickness (S) at a distal portion thereof and that a distal portion of at least one of the plurality of fins includes an airfoil-type cross-section (paragraph 0043).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of fins of Watkins include a greater thickness portion and an airfoil-type cross-section as taught by Steinthorsson et al. to be aerodynamic (Steinthorsson – paragraph 0043).
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Watkins fails to disclose “the distal base aperture being open directly into the gap forming the mixing area where the first and second fluids initially meet and are forced to mix,” however applicant’s reasoning for this is somewhat confusing. Applicant states Watkins doesn’t meet the limitation because “in Watkins the fuel (18) is forced to initially mix with the air in the space between the vanes (16) from laterally extending bores (26)” however as per the rejection presented in office action dated 6/28/2022, element 26 is the equated distal base aperture and thus is in fact doing what applicant claims. In fact, the description applicant has provided of Watkins is describing this claimed feature almost exactly. Again, referring to the office action dated 6/28/2022, the rejection of claim 4 specifically set the distal end of the inner chamber at element 28 in figure 2 and the distal end of the nozzle base at element 26 which would thusly set the gap between the boundaries of 26 and 28 to which orifice 26 opens directly into this defined space and as applicant has directly described, “the fuel (18) is forced to initially mix with the air in the space between the vanes (16) from laterally extending bores (26),” emphasis added.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752